DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/22/2020, 09/25/2021 was filed and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendments filed 06/22/2020 have been entered. Claims 1-18 remain pending in the application.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 9-10, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Pugh (US 2014/0277291).
Regarding claim 1, Pugh discloses a smart remotely controlled contact lens for diagnosing and treating a disease (see Figs 3 and 4), which comprises a micro light emitting diode (pLED) or an organic light emitting diode (OLED) (see Fig 2; Para [0047]; the light source employs LEDs at a wavelength of 450 to 500 nm).
Regarding claim 2, Pugh discloses the contact lens of claim 1 (see Fig 3), wherein the disease is diabetes, depression, increased intraocular pressure, glaucoma, uveitis, retinal vein occlusion, macular degeneration, diabetic retinopathy, various types of macular edema, postoperative inflammation, an inflammatory disease of the eyelid and ocular conjunctiva such as allergic conjunctivitis, an inflammatory disease of the cornea or anterior eye, eye injections, dry eye, blepharitis, retinal detachment, depression, dry eye syndrome, retinitis pigmentosa, Meibomian gland dysfunction, superficial punctate keratitis, herpes zoster keratitis, iritis, ciliary inflammation, selective infectious conjunctivitis, a corneal injury from a chemical, radiation or thermal burn, invasion of foreign matter, or an allergic disease (see Fig 2; Para [0021]; device used for monitoring seasonal depression). 
Regarding claim 5, Pugh discloses the contact lens of claim 1 (see Fig 2), further comprising a sensor and a photodetector (see Fig 2; Para [0048]; contact lens may contain at least a biomarker sensor 203 with light sensor), wherein the sensor detects a disease marker, the micro LED or OLED expresses the presence or absence of the disease marker or a concentration of the disease marker by light (see Fig 2; Para [0044-0047]; light source is turned on and used as light therapy when biomarker sensors sense concentration levels in a know threshold), and the photodetector detects and analyzes light of the micro LED or OLED, to diagnose a disease or determine whether the disease is treated (see Fig 
Regarding claim 9, Pugh discloses the contact lens of claim 1 (see Fig 3), wherein the micro LED or OLED applies light to a disease site to treat a disease (see Fig 2; Para [0047]; led applies light to the eye to treat SAD).
Regarding claim 10, Pugh discloses the contact lens of claim 9 (see Fig 3), wherein the micro LED is a blue light LED or an NIR-LED (see Fig 2; Para [0047]; the light source 202A emits blue light at wavelengths of 450 to 500 nm).
Regarding claim 13, Pugh discloses the contact lens of claim 1 (see Fig 3), wherein the micro LED or OLED is integrated on the substrate, and the substrate is poly(ethylene terephthalate) (PET), poly(propylene) (PP), polyamide (PI), poly(ethylene naphthalate) (PEN), poly(ether sulfones) (PES) or polycarbonate (PC) (see Fig 3; Para [0052-0053]; substrate maybe be made of  polymerized amides such as acrylamide).
Regarding claim 14, Pugh discloses the contact lens of claim 1 (see Fig 3), further comprising a wireless electrical system for sending and receiving data wirelessly (see Fig 9A-9C; Para [0086]; antennas serves to receive and transmit signal).
Regarding claim 15, Pugh disclose the contact lens of claim 1 (see Fig 2), further comprising an active element (see Fig 2; Para [0048]; the component 203 may be crystal lens).
Regarding claim 17, Pugh discloses the contact lens of claim 5 (see Fig 2), wherein the micro LED is a blue light LED or a near-infrared (NIR)-LED (see Fig 2; Para [0047]; the light source 202A emits blue light at wavelengths of 450 to 500 nm).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2014/0277291) in view of Ho (2014/0194710, of record).
Regarding claim 3, Pugh discloses the contact lens of claim 1 (see Fig 3). Pugh does not disclose further comprising a photodetector wherein the micro LED or OLED applies light to a disease marker, and the photodetector detects and analyzes reflected light to diagnose a disease or determine whether the disease is treated. Pugh and Ho are related because both disclose contact lens for diagnosis. 
Ho disclose a contact lens (see Figs 3 and 4C) further comprising a photodetector wherein the micro LED or OLED applies light to a disease marker, and the photodetector detects and analyzes reflected light to diagnose a disease or determine whether the disease is treated (see Fig 3; Para [0035-0037]; detector 320 detects light from light source 310 to determine a blood oxygenation level)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh with further comprising a photodetector wherein the 
Regarding claim 4, Pugh in view of Ho the contact lens of claim 3 (Ho: see Fig 3), wherein the disease marker is glucose or glycated hemoglobin, or oxygen or oxyhemoglobin, (Ho: see Fig 3; Para [0019]; device configured to determine blood oxygen content) and the photodetector analyzes a glucose concentration, oxygen partial pressure and oxygen saturation by measuring the difference in light intensity according to wavelength (Ho: see Fig 3; Para [0032-0035]; detector 320 measures light intensity to determine oxygen levels).
Regarding claim 7, Pugh in view of Ho discloses the contact lens of claim 3 (Pugh: see Fig 2), wherein the micro LED is a blue light LED or a near-infrared (NIR)-LED (Pugh: see Fig 2; Para [0047]; the light source employs LEDs at a wavelength of 450 to 500 nm).
Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2014/0277291) in view of Hahn (US 2018/0036974, of record).
Regarding claim 6, Pugh discloses the contact lens of claim 5 (see Fig 2). Pugh does not disclose wherein the sensor detects one or more selected from the group consisting of nitrogen monoxide, a vascular epidermal growth factor (VEGF), an epidermal growth factor (EGF), glucose-containing monosaccharides, lactose-containing disaccharides, a water content, flavin adenine dinucleotide (FAD), bovine serum albumin (BSA), hydrogen peroxide, oxygen, ascorbic acid, a lysozyme, iron, lactoferrin, a phospholipid, 
Hahn discloses a smart contact lens (see Figs 1a and 6a) wherein the sensor detects one or more selected from the group consisting of nitrogen monoxide, a vascular epidermal growth factor (VEGF), an epidermal growth factor (EGF), glucose-containing monosaccharides, lactose-containing disaccharides, a water content, flavin adenine dinucleotide (FAD), bovine serum albumin (BSA), hydrogen peroxide, oxygen, ascorbic acid, a lysozyme, iron, lactoferrin, a phospholipid, osmotic pressure, and intraocular pressure (see Fig 6a; Para [0045]; sensors of contact lens may detect at least one of (NO), EGF, glucose, lactose, etc…)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh with wherein the sensor detects one or more selected from the group consisting of nitrogen monoxide, a vascular epidermal growth factor (VEGF), an epidermal growth factor (EGF), glucose-containing monosaccharides, lactose-containing disaccharides, a water content, flavin adenine dinucleotide (FAD), bovine serum albumin (BSA), hydrogen peroxide, oxygen, ascorbic acid, a lysozyme, iron, lactoferrin, a phospholipid, osmotic pressure, and intraocular pressure of Hahn for the purpose of improving the diagnosis capabilities of the device by enabling the sensing of multiple biomarkers. 
Regarding claim 18, Pugh discloses the contact lens of claim 5 (see Fig 2) and the photodetector (see Fig 2; Para [0048]; component 203 may include a light sensor). Pugh does not disclose wherein a drug reservoir is opened when a disease is diagnosed. Pugh and Hahn are related because both disclose smart contact lenses.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh with wherein a drug reservoir is opened when a disease is diagnosed of Hahn for the purpose of adequate treatment of determined disease so as to improve user’s ocular health.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2014/0277291) in view of Ho (2014/0194710, of record) as applied to claim 3 above, and further in view of Hahn (US 2018/0036974, of record).
Regarding claim 8, Pugh in view of Ho discloses the contact lens of claim 3 (Ho: see Fig 3) and the photodetector (Ho: see Fig 3; Para [0032-0035]; detector 320 measures light intensity to determine oxygen levels). Pugh in view of Ho does not disclose wherein a drug reservoir is opened when a disease is diagnosed. Pugh in view of Ho and Hahn are related because both disclose smart contact lenses.
Hahn discloses a smart contact lens (see Figs 1a and 6a) wherein a drug reservoir is opened when a disease is diagnosed (see Fig 4c; Para [0052]; drug reservoir is control by results determined by sensors)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh in view of Ho with wherein a drug reservoir is opened when a disease is diagnosed of Hahn for the purpose of adequate treatment of determined disease so as to improve user’s ocular health.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2014/0277291) in view of Bhardwaj (US 2016/0049624).
Regarding claim 11, Pugh discloses the contact lens of claim 1. Pugh does not disclose further comprising a thin film-type battery, which has a thickness of 300 μm or less and flexibility. Pugh and Bhardwaj are related because both disclose smart contact lenses.
Bhardwaj discloses a smart lens (see Fig 2A) further comprising a thin film-type battery, which has a thickness of 300 μm or less and flexibility (see Fig 3A; Para [0030-0031]; battery may have thickness of less than 100μm and is formed as a thin film stack making it flexible).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh with further comprising a thin film-type battery, which has a thickness of 300 μm or less and flexibility of Bhardwaj for the purpose of providing adequate power to the device to as to allow for improved disease diagnosis.
Regarding claim 12, Pugh in view of Bhardwaj discloses the contact lens of claim 11 (Bhardwaj: see Fig 2A), wherein the thin film-type battery is a lithium ion thin-film-type battery (Bhardwaj: see Fig 2A; Para [0031]; film type battery may be a lithium ion type battery). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pugh (US 2014/0277291) in view of Zhang (US 2010/0113901).
Regarding claim 16, Pugh discloses the contact lens of claim 1. Pugh does not disclose further comprising an optical sensor or an image sensor. Pugh and Zhang are related because both disclose smart contact lenses.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Pugh with further comprising an optical sensor or an image sensor of Zhang for the purpose of improving capabilities of the device to diagnose a disease by optical determination of a disease. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Abreu (US 6,312,393) discloses a smart contact lens with sensors to detect user physical and chemical parameters.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANDRES SANZ whose telephone number is (571)272-3844. The examiner can normally be reached Monday-Friday 7:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/G.A.S./Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872